Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 September 09, 2015

The Court of Appeals hereby passes the following order:

A15A2159. CORNWELL v. VERTICAL MORTGAGE FUND I, LLC.

      This appeal was docketed on July 16, 2015, such that appellant Michael
Cornwell’s intial brief was due on August 3, 2015. See Rule 23 (a) (appellant’s brief
“shall be filed within 20 days after the appeal is docketed”). As of August 28, 2015,
however, Cornwell had neither filed a brief nor requested an extension of time to do
so. See id. (appellant’s failure to file a brief within 20 days, “unless extended upon
motion for good cause shown, may result in the dismissal of the appeal”). We
therefore DISMISS this appeal. Id.

                                       Court of Appeals of the State of Georgia
                                                                            09/09/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.